Citation Nr: 1437957	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-37 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service connected bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to December 1999; September 2002 to August 2003; April 2004 to September 2005; April 2006 to July 2006; August 2006 to August 2007; August 2008 to April 2010; August 2010 to October 2011; and, December 2011 to February 2014.  The Veteran's DD Forms 214 corresponding to the above dates are of record.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The Veteran appeals the initial noncompensable rating assigned for the hearing loss.

In May 2014, the Veteran submitted a claim for service connection for cubital tunnel syndrome.  The matter is referred to the RO for appropriate action.  

The Veteran also claims entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This claim is inextricably intertwined with the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's November 2007 VA Form 9, substantive appeal to the Board, the Veteran requested to appear for a travel board hearing before a Veterans Law Judge at the RO.  The Veteran was scheduled to appear for the hearing in March 2013, but he had to cancel the hearing because of a conflict.  

The Veteran expressly requested that the RO reschedule his travel board hearing, but the RO did not respond to that request.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a personal hearing.  Before scheduling the hearing, the RO should notify the Veteran of his option to participate in a video conference hearing in lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the Veteran of his option to appear for a video conference hearing in lieu of an in-person hearing before a Veterans Law Judge at the RO.  Then, the RO should appropriately schedule the Veteran for the hearing before a Veterans Law Judge, either at the RO or via video-conference per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



